DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 26 April 2021. Claims 10, 12-15, 17-20, and 22-25 have been examined.

Claim Objections
Claim 25 objected to because it is missing an “and” before the last limitation and because it is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-15, 17-20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claims 10, 15 and 20 require “output a surveillance image of the person and a first location of the person on a floor in real space, wherein the first location is converted from a second location in the image in the surveillance video”. Applicant’s remarks point to paragraph 40 of the published specification in an attempt to show where support is available for this limitation; paragraph 40 of the published specification does not describe “output a surveillance image of the person and a first location of the person on a floor in real space”. Nothing in the specification discloses outputting an image and location of a person on a floor. The specification is also silent about converting a first location from a second location; paragraph 40 of the published specification mentions calculating coordinate values, object centroids, etc. but not converting one location from another location. All respective claims are likewise rejected.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 10, 12-15, 17-20, and 22-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al., Pub. No.: US 20080252722 A1, hereinafter Wang.

As per claim 10, Wang discloses An information processing system comprising: one or more memories that store: 
a database storing surveillance videos (paragraph 25, 33 disclose storing surveillance videos); and 
program instructions; and one or more processors that read the program instructions to: 
extract first features of an image of a target person included in a captured surveillance video (paragraph 28-32 disclose obtaining features of a person from a video from multiple field cameras as per the last sentence of paragraph 24); 
collate the first features to second features which are extracted from a surveillance video stored in the database (see at least paragraphs 28-32 which disclose many types of features (i.e. collate first and second features by identifying and obtaining different types of features) and groupings of features (i.e. collated first and second features by organizing and storing features together) that are extracted from videos and which are scored with respect to one another (i.e. another example ; 
search the person in the surveillance video, using a result of the collation (see rejection above including disclosure of features as per paragraphs 28-32 - note that the abstract, paragraphs 13, 28, 29 disclose tracking, person/face recognition all of which are done using the features to search persons in a video); and 
output a surveillance image of the person and a first location of the person on a floor in real space, wherein the first location is converted from a second location in the image in the surveillance video (see fig.’s 1B, 2B, 4A-4B for a surveillance image of the person at a first location on a floor in real space; paragraph 24, 33, 42 set forth that cameras are installed to capture predetermined fields, where intruders are captured moving through these fields (i.e. a surveillance image of the person at a first location on a floor in real space); note that paragraph 43 describes an example of “converting” the area of floor real space 40b in fig. 4A (i.e. second location) to become the area of floor real space 40a in fig. 4B (i.e. first location)).

As per claim 12, Wang discloses the information processing system according to claim 10, wherein the one or more processors read the program instructions to further: output a similarity between each of the first features and each of the second features, the similarity corresponding to each of parts of the person (paragraph 30 discloses an expectation function O that compares groups of quantized feature values of a 

As per claim 13, Wang discloses The information processing system according to claim 12, wherein the one or more processors read the program instructions further to display the similarity (see rejection of claim 12 – note that paragraphs 28-30 disclose an output of the expectation function O, an output of argmax of the expectation function O, and an output of the field frames / key high definition images / keyframes, all of which correspond to the claimed displaying the similarity).

As per claim 14, Wang discloses The information processing system according to claim 10, wherein the one or more processors read the program instructions further to: 
detect a predetermined action in the captured surveillance video, using a detector (abstract, paragraphs 24, 33, 35 disclose detecting suspicious intrusion action in surveillance video using the system as disclosed including cameras, a computer etc.); 
(see mapping of previous limitation where the output includes alert information including type of action as suspected intruder); and 
output the first features (see rejection above including at least paragraphs 28, 30 and 42 where features are output to a detection and tracking module 18 and other modules; additionally, and/or alternatively, the images are output as per figures 2B, 3A, 4A-4B, said images displaying the features of the intruder).

As per claim 25, Wang discloses The information processing system according to claim 10, wherein the one or more processors read the program instructions to further: extract first features of an image of a target person included in a captured surveillance video, wherein each of the first features is extracted from the image of an upper half of a body of the person, a lower half of the body of the person, and at least one of a plurality of belongings (paragraph 28-31 disclose images of at least an entire head, hand, body, feet, face, height (i.e. upper and lower half of a body), clothing (i.e. a belonging), a hat (i.e. another belonging); also, fig.’s 1B, 2B, 4B illustrate an image of the person’s upper half of body); collate each of the first features to each of second features which are extracted from an image of a person in a surveillance video stored in the database (see at least paragraphs 28-32 which disclose many types of features (i.e. collate first and second features by identifying and obtaining different types of features) and groupings of features (i.e. collated first and second features by ; wherein each of the second features is extracted from the surveillance videos of an upper half of a body of the person, a lower half of the body of the person, and at least one of a plurality of belongings (paragraph 28-31 disclose images of at least an entire head, hand, body, feet, face, height (i.e. upper and lower half of a body), clothing (i.e. a belonging), a hat (i.e. another belonging); also, fig.’s 1B, 2B, 4B illustrate an image of the person’s upper half of body).

As per claims 15, 17-20, 22-24, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Wang, paragraphs 24-25, fig. 1B for the information processing method of claim 15 and the non-transitory computer readable medium of claim 20.


Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive. 
Applicant argues the following:

    PNG
    media_image1.png
    262
    581
    media_image1.png
    Greyscale

	Examiner respectfully disagrees. See Wang, fig.’s 1B, 2B, 4A-4B for a surveillance image of the person at a first location on a floor in real space; paragraph 24, 33, 42 set forth that cameras are installed to capture predetermined fields, where intruders are captured moving through these fields (i.e. a surveillance image of the person at a first location on a floor in real space); note that paragraph 43 describes an example of “converting” the area of floor real space 40b in fig. 4A (i.e. second location) to become the area of floor real space 40a in fig. 4B (i.e. first location)).


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Oya
Display apparatus, image processing apparatus, and image processing system
US 20050046699 A1; see paragraph 189 with respect to claims 10, 15 and 20 
Itoh et al.
APPARATUS, METHOD, AND PROGRAM FOR VIDEO SURVEILLANCE SYSTEM
US 20130050483 A1; see paragraph 46 with respect to claims 10, 15 and 20


NPL Demirkus et al., Automated person categorization for video surveillance using soft biometrics. 2010.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED H HASAN/Primary Examiner, Art Unit 2154